Citation Nr: 1003999	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service condition for degenerative joint 
disease, left knee, status post total arthroplasty, claimed 
as left knee condition.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, inter alia, granted service connection for 
PTSD with a 30 percent evaluation, and denied service 
connection for the degenerative joint disease, left knee, 
claimed as left knee condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO certified the Veteran's appeal to the Board in August 
2009.  In October 2009, within the 90-day period after that 
certification, the Veteran submitted to the RO, which 
forwarded the submission to the Board, an undated statement 
from a private treating physician, Dr. W., about the severity 
of the Veteran's PTSD symptoms.  It is also noted that a 
waiver of initial RO review was not submitted with the 
statement.  38 C.F.R. §§ 19.37,  20.1304 (2009).

The Board notes that this opinion statement is from a now 
private physician who had treated the Veteran while that 
physician was employed with VA.  VA treatment records from 
Dr. W. span from 2007 through January 2009.  There is no 
reference in the remaining VA treatment records that the 
Veteran sought private PTSD treatment.  As this physician is 
clearly very familiar with the Veteran's disability, any 
private treatment records could be probative.  Further, 
because that statement refers to private treatment records 
not before the Board and that statement contains observations 
regarding the severity of the Veteran's symptoms that appear 
to contradict observations in treatment reports of record, a 
remand is required to obtain the private treatment records 
and a new VA PTSD examination.  Allday v. Brown, 7 Vet. App. 
517, 526 (1995). 

The VA treatment reports suggest that the Veteran might be in 
receipt of Social Security Administration (SSA) benefits.  If 
so, those records should be obtained and associated with the 
claims file.

A review Veteran's service treatment records finds a notation 
on his 1972 enlistment Report of Physical Examination 
regarding the knee surgery the Veteran had had on his left 
knee ligament months prior to his enlistment.  A waiver was 
sought and upon another consultation, the waiver was given 
and the Veteran began his service.  During service, the 
Veteran complained about left knee pain on more than one 
occasion, specifically in 1975.  The Board notes that after 
filing his claim for a left knee condition in October 2005, 
the notification letters did not include a section regarding 
aggravation of a pre-existing injury, though the Veteran was 
informed of the requirements necessary for service 
connection. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  

The 2007 VA joints examination report includes no reference 
to the Veteran's 1972 enlistment examination or the 
consultation necessary for his enlistment, nor was the 
examiner asked to address the issue of whether the Veteran's 
service aggravated his pre-service surgically repaired left 
knee ligaments.  See June 2008 Substantive Appeal.  A new VA 
joints examination is required to consider the issue of any 
possible aggravation of his left knee, as well as a corrected 
notification letter.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his PTSD disability, including any 
additional private treatment, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Specifically, ask the Veteran to 
provide a VA Form 21-4142 for Dr. I. 
Wesley, Alamosa, Colorado, for his PTSD 
treatment with this physician.  Document 
any attempts to obtain such records.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it. 

2.  If any, obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the Veteran for a VA PTSD 
examination to clarify the current 
severity of the Veteran's PTSD disability.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any necessary tests, studies or 
additional consultations.  The examiner 
should describe in detail all symptoms 
reasonably attributable to the PTSD 
disability and its current severity.

                4.  Afford the Veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder, 
in particular the service treatment 
records, must be made 


available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place must be 
included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.

With respect to the left knee, the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of any left knee disorder, if 
present, and then address the following:

a.  Whether active service aggravated the 
then described, pre-service left knee 
ligament repair?  Service Treatment 
Records.

b.  Were the symptoms exhibited by the 
Veteran and attributed to his pre-service 
left knee ligament surgery indicative of 
the natural progression of his pre-service 
injury or indicative of a permanent 
worsening of his pre-service injury by his 
service?

c.  Only if it is found that the Veteran's 
current left knee disorder did not exist 
prior to service, is at least as likely as 
not (i.e., to a degree of probability of 
50 percent or more) that the first 
clinical manifestations of any current 
left knee disorder had its onset during 
active service?

5.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 and Supp. 2008) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2007).  

6.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


